UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ☒ Quarterly Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended Jun e 30 , 2014 ☐ Transition Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-50142 SOLAR POWER, INC. (Exact name of registrant as specified in its charter) California 20-4956638 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3400 Douglas Boulevard, Suite # 285 Roseville, California 95661-3888 (Address of Principal Executive Offices) (Zip Code) (916) 770-8100 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ☐ No ☒ The number of outstanding shares of the registrant’s common stock as of August 19 , 2014 was . 1 TABLE OF CONTENTS Page PART I — Financial Information 3 Item1 — Financial Statements (unaudited) 3 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3 — Qualitative and Quantitative Disclosures About Market Risk 29 Item4 — Controls and Procedures 29 Part II — Other Information 30 Item1 — Legal Proceedings 30 Item1A — Risk Factors 30 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3 — Defaults Upon Senior Securities 32 Item4 — Mine Safety Disclosures 32 Item5 — Other Information 32 Item6 — Exhibits 33 Signatures 34 2 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SOLAR POWER, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ 5,854 $ 1,031 Accounts receivable, net of allowance for doubtful accounts of $5,887 4,348 6,260 Accounts receivable, related party 3,855 3,905 Notes receivable - 8,450 Inventories, net 180 23 Prepaid expenses and other current assets 3,006 4,458 Total current assets 17,243 24,127 Intangible assets 846 1,132 Restricted cash 160 400 Accounts receivable, noncurrent 11,345 12,349 Notes receivable, noncurrent 13,668 13,668 Notes receivable, noncurrent, related party 8,450 - Other assets, noncurrent, related party 998 - Investment in affiliates 8,912 7,536 Property, plant and equipment at cost, net 11,226 11,752 Total assets $ 72,848 $ 70,964 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 3,325 $ 3,919 Accounts payable, related party 38,665 50,907 Line of credit - 4,250 Convertible bond, net 1,369 - Accrued liabilities 738 741 Billings in excess of costs and estimated earnings on uncompleted contracts - 862 Total current liabilities 44,097 60,679 Financing and capital lease obligations 11,346 11,730 Other liabilities 1,415 1,422 Total liabilities 56,858 73,831 Stockholders’ equity (deficit): Preferred stock, par $0.0001, 20,000,000 shares authorized; none issued and outstanding - - Common stock, par $0.0001, 1,000,000,000 and 250,000,000 shares authorized; 238,839,456 and 198,214,456 shares issued and outstanding, respectively 24 20 Additional paid in capital 74,547 53,376 Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) 15,990 ) Total liabilities and stockholders’ equity (deficit) $ 72,848 $ 70,964 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (unaudited) For the Six Months Ended June 30, Net sales $ 9,942 $ 5,965 Total net sales 9,942 5,965 Cost of goods sold 9,184 4,481 Provision for losses on contracts - 85 Total cost of goods sold 9,184 4,566 Gross profit 758 1,399 Operating expenses: General and administrative 2,078 8,951 Sales, marketing and customer service 358 1,178 Engineering, design and product management - 757 Total operating expenses 2,436 10,886 Operating loss ) ) Other (expense) income: Interest expense ) ) Interest income 770 1,390 Other (expense) income, net ) 247 Total other expense, net ) ) Loss before income taxes ) ) Provision for income taxes - 111 Net loss $ ) $ ) Net loss per common share: Basic and Diluted $ ) $ ) Weighted average number of common shares used in computing per share amounts: Basic and Diluted 201,322,191 198,214,456 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (unaudited) For the three Months Ended June 30, Net sales $ 6,329 $ 4,199 Total net sales 6,329 4,199 Cost of goods sold 5,769 3,194 Provision for losses on contracts - 85 Total cost of goods sold 5,769 3,279 Gross profit 560 920 Operating expenses: General and administrative 1,110 6,691 Sales, marketing and customer service 40 439 Engineering, design and product management - 309 Total operating expenses 1,150 7,439 Operating loss ) ) Other (expense) income: Interest expense ) ) Interest income 360 851 Other expense, net ) ) Total other expense, net ) ) Loss before income taxes ) ) Provision for income taxes - 102 Net loss $ ) $ ) Net loss per common share: Basic and Diluted $ ) $ ) Weighted average number of common shares used in computing per share amounts: Basic and Diluted 204,395,775 198,214,456 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (unaudited) For the Six Months Ended June 30, Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation adjustment ) ) Net change in accumulated other comprehensive loss ) ) Comprehensive loss $ ) $ ) For the Three Months Ended June 30, Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation adjustment (4 ) ) Net change in accumulated other comprehensive loss (4 ) ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 6 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation 526 568 Amortization 286 285 Stock-based compensation expense 377 107 Bad debt expense - 4,086 Non-cash interest expense 682 - Income from solar system subject to financing obligation ) ) Other non-cash activity 14 107 Changes in operating assets and liabilities: Accounts receivable 2,916 16,545 Accounts receivable, related party - 69 Notes receivable - ) Costs and estimated earnings in excess of billing on uncompleted contracts - 12,856 Construction in process - 1,224 Inventories ) 193 Prepaid expenses and other assets ) ) Accounts payable ) ) Accounts payable, related party ) ) Income taxes payable - 93 Billings in excess of costs and estimated earnings on uncompleted contracts ) ) Billings in excess of costs and estimated earnings on uncompleted contracts, related party - ) Accrued liabilities and other liabilities ) 1,601 Net cash from operating activities ) ) Cash flows from investing activities: Investment in affiliate ) - Issuance of notes receivable - ) Acquisitions of property, plant and equipment, net - ) Net cash from investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock 6,500 (Payments on) proceeds from line of credit and loans payable ) 2,553 Decrease (increase) in restricted cash 240 ) Issuance of convertible bond 11,000 - Payments on loans payable and capital lease obligations - ) Net cash from financing activities 13,490 ) Effect of exchange rate changes on cash ) 377 Increase (decrease) in cash and cash equivalents 4,823 ) Cash and cash equivalents at beginning of period 1,031 17,823 Cash and cash equivalents at end of period $ 5,854 $ 172 Supplemental cash flow information Cash paid for interest $ $ 199 Cash paid for taxes $ - $ - Non-cash activities: Debt forgiveness from related party $ $ 2,602 Exchange of notes receivable for notes receivable, related party $ $ - Contribution of other assets as investment in affiliate $ $ - The acompanying notes are an integral part of these condensed consolidated financial statements. 7 SOLAR POWER, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Description of Business and Basis of Presentation Description of Business Solar Power, Inc. and its subsidiaries (collectively the “Company”) consist of the combination of the legacy reporting entity Solar Power, Inc. and Solar Green Technology S.p.A. (“SGT”) and their respective subsidiaries. The Company’s subsidiaries are located in the United States, Italy, China and Hong Kong. Refer to Note 5— Acquisition of Solar Green Technology , and Note 6— Deconsolidation of Solar Green Technology , for further details of the accounting impact of the SGT acquisition and deconsolidation. The Company is a global solar energy facility (“SEF”) developer offering its own brand of high-quality, low-cost distributed generation and utility-scale SEF development services. Primarily, the Company partners with developers around the world who hold portfolios of SEF projects for whom it serves as co-developer and engineering, procurement and construction (“EPC”) contractor. Basis of Presentation The accompanying Condensed Consolidated Financial Statements are unaudited and have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information. They should be read in conjunction with the financial statements and related notes to the financial statements of Solar Power, Inc. for the years ended December31, 2013 and 2012 appearing in Solar Power, Inc.’s Form 10-K filed with the Securities and Exchange Commission (“SEC”) on April15, 2014. The Company’s June 30, 2014 and 2013 unaudited interim Condensed Consolidated Financial Statements on Form 10-Q have been prepared pursuant to the rules and regulations of the SEC for smaller reporting companies and include the accounts of Solar Power, Inc. and its subsidiaries. Preparation of these financial statements requires management to make certain judgments, estimates and assumptions. These may affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements. They also may affect the reported amounts of revenues and expenses during the reporting period. Key estimates used in the preparation of our financial statements include: contract percentage-of-completion and cost estimates, construction in progress, allowance for doubtful accounts, stock-based compensation, warranty reserve, deferred taxes, valuation of inventory, and valuation of other intangible assets. Actual results could differ from those estimates upon subsequent resolution of identified matters. The accompanying Condensed Consolidated Financial Statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The realization of assets and the satisfaction of liabilities in the normal course of business are dependent on, among other things, the Company’s ability to operate profitably, to generate cash flows from operations, and to pursue financing arrangements to support its working capital requirements. 2. Going Concern Considerations and Management’s Plan As shown in the accompanying Condensed Consolidated Financial Statements, the Company incurred a net loss of $2.2 million during the six months ended June 30, 2014 and has an accumulated deficit of $58.2 million as of June 30, 2014. Working capital levels have improved from negative $36.6 million at December 31, 2013 to negative $26.9 million at June 30, 2014. In February 2014, the Company’s parent company, LDK Solar Co., Ltd. (“LDK”), which owned approximately 59.3% and 42.4% of the Company’s outstanding Common Stock as of June 30, 2014 and the date of this filing, respectively, announced that LDK filed an application for provisional liquidation in the Cayman Islands in connection with its plans to resolve its offshore liquidity issues. It is unknown at this time if LDK’s joint provisional liquidation will require or result in the Company disposing of assets in an orderly manner, in a liquidation scenario or at all. If the Company is required to dispose of assets to satisfy LDK’s creditors, it could result in the Company incurring losses. 8 The Company is experiencing the following risks and uncertainties in the business: ● As of June 30, 2014 and December 31, 2013, the Company has accounts payable due to LDK of $38.7 million and $50.9 million. All of the accounts payable due to LDK are currently past due and payable to LDK. Although there are no formal agreements, prior to May 2014, LDK had verbally indicated that it would not demand payment until the receivable from the customer has been collected. During the three months ended June 30, 2014, the Company received $11.0 million from the issuance of a convertible bond to a private investor and $6.5 million for the sale of common stock to a private investor. LDK required $8.2 million of these cash proceeds to be used to pay down accounts payable due to LDK. In May 2014, the Company entered into a Settlement and Mutual Release Agreement with LDK under which LDK offered a waiver of $18.4 million of the Company’s payables to LDK. $4 million of such waiver was duly executed and the remaining potion is still subject to the consent of the Joint Provisional Liquidator of LDK. In light of LDK's recent filing for liquidation, it is unclear whether or not LDK will be able to continue to allow the Company to defer repayment of the remaining accounts payable to LDK. Should LDK change its position and demand payment for the remaining past due amount prior to collection of the related receivable from the customer, the Company does not have the ability to make the payment currently due without additional sources of financing or accelerating the collection of outstanding receivables. With LDK as a significant shareholder, the significant risks and uncertainties associated with their filing for liquidation by LDK could have a significant negative impact on the financial viability of Solar Power, Inc. as well as indicate an inability for LDK to support the Company's business. ● China Development Bank (“CDB”) has provided financing for construction and project financing on certain development projects in the past. They have also executed non-binding term sheets for other projects, but there is no assurance that the projects in process will be funded. CDB has been financing the Company’s projects primarily as a result of the fact that the Company’s significant shareholder is LDK and CDB has a long-term relationship with LDK. Due to LDK’s financial difficulties, certain financing of the Company’s projects have been delayed. If CDB will no longer provide financing for the projects, the Company will need to seek construction financing from other sources. The company has completed projects in Greece with a customer that is requesting debt term financing from CDB. Because CDB has not yet provided the term financing, the Company will collect its outstanding receivables from the operation’s cash proceeds over an extended period of time of up to six years and has reflected the receivables as noncurrent on the balance sheet. However, the customer continues to have discussions with CDB and other commercial banks about financing, and if financing is obtained, collection of our receivables may be accelerated. The company has also completed an additional commercial scale project in New Jersey with KDC Solar, which is currently seeking debt term financing from CDB and other commercial banks. Because CDB has not yet provided the term financing, the Company will collect its outstanding notes receivables from the operation’s cash proceeds over an extended period of time of up to fifteen years and has reflected the receivables as noncurrent on the balance sheet. However, the customer continues to have discussions with CDB and other commercial banks about financing, and if financing is obtained, collection of our receivables may be accelerated. ● A key term of existing project financing with CDB is that the Company must use solar panels manufactured by LDK. Currently, however, LDK has demanded payment in advance in order to procure their solar panels. If the Company is unable to make advance payments required, the Company has and will continue to need to request its customers to make the required cash payments for the LDK solar panels to be utilized in projects under development. The Company continues to maintain relationships with other solar panel manufacturers when circumstances call for an alternative to LDK’s line of solar panels The significant risks and uncertainties described above have a significant negative impact on the financial viability of the Company and raise substantial doubt about the Company’s ability to continue as a going concern. 9 ● Management has made changes to the Company’s business model by managing cash flow through cost cutting measures, securing project financing before commencing further project development, and requesting that the Company’s customers make cash payments for solar panels for projects under development. ● In the second quarter of 2014 and through July 2014, the Companyraised $21.75 million through the issuance of common stock and convertible bonds. In July 2014, the Company entered into another private placement agreement to sell $25.0 million of common stock and pursuant to the agreement, the closing is expected to occur by the end of September 2014. Management may seek to obtain additional debt and equity financing in order meet its working capital needs. There is no assurance that management’s plans to accelerate the collection of outstanding receivables or to obtain additional debt or equity financing will be successfully implemented, or implemented on terms favorable to the Company. As of June 30, 2014, the Company had $5.9 million in cash and cash equivalents. The Condensed Consolidated Financial Statements do not include any adjustments related to the recoverability and classification of recorded assets or the amounts and classification of liabilities or any other adjustments that might result from the outcome of this uncertainty. 3 . Summary of Significant Accounting Policies These Condensed Consolidated Financial Statements and accompanying notes should be read in conjunction with the Company’s annual consolidated financial statements and notes thereto contained in the Annual Report on Form 10-K for the year ended December31, 2013. There have been no significant changes in the Company’s significant accounting policies for the six months ended June 30, 2014, as compared to the significant accounting policies described in the Annual Report on Form 10-K for the year ended December31, 2013. 4 . Recently Issued Accounting Pronouncements In April 2013, the FASB issued ASU 2013-07, Liquidation Basis of Accounting, which requires an entity to use the liquidation basis of accounting to present its financial statements when it determines that liquidation is imminent, unless the liquidation is the same as that under the plan specified in an entity’s governing documents created at its inception. Liquidation is imminent when the likelihood is remote that the entity will return from liquidation and either (a) a plan for liquidation is approved by the person or persons with the authority to make such a plan effective and the likelihood is remote that the execution of the plan will be blocked by other parties or (b) a plan for liquidation is being imposed by other forces (for example, involuntary bankruptcy). Entities should apply the requirements prospectively from the day that liquidation becomes imminent. The Company adopted these changes on January 1, 2014.The adoption of these changes had no impact the Condensed Consolidated Financial Statements. The guidance will need to be considered if there are changes to the risks and uncertainties described in Note 2— Going Concern Considerations and Management’s Plan . In July 2013, the FASB issued ASU 2013-11, Income Taxes—Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists, which provides that an unrecognized tax benefit, or a portion thereof, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except to the extent that a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date to settle any additional income taxes that would result from disallowance of a tax position, or the tax law does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, then the unrecognized tax benefit should be presented as a liability. The Company adopted these changes on January 1, 2014. The adoption of these changes had no impact the Condensed Consolidated Financial Statements. In April 2014, the FASB issued ASU 2014-08, Presentation of Financial Statements and Property, Plant, and Equipment, which requires only disposals representing a strategic shift in operations to be presented as discontinued operations. Those strategic shifts should have a major effect on the entity’s operation and financial results. Examples include a disposal of a major geographic area, a major line of business, or a major equity method investment. In addition, the new guidance requires expanded disclosures about discontinued operations. These changes become effective for the Company on January 1, 2015. Management does not expect the adoption of these changes to have a material impact on the Consolidated Financial Statements. 10 In May 2014, the FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers (Topic 606)”. The issuance of these documents completes the joint effort by the FASB and the International Accounting Standards Board (IASB) to improve financial reporting by creating common revenue recognition guidance for U.S. GAAP and IFRS. This ASU affects any entity that either enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of nonfinancial assets unless those contracts are within the scope of other standards. This ASU will supersede the revenue recognition requirements in Topic 605, Revenue Recognition, and most industry-specific guidance. The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, an entity should apply the following steps: identify the contract with a customer, identify the performance obligations in the contract, determine the transaction price, allocate the transaction price to the performance obligations in the contract and recognize revenue when the entity satisfies a performance obligation. For a public entity, the amendments in this ASU are effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Early application is not permitted. For nonpublic entities, the amendments in this ASU are effective for annual reporting periods beginning after December 15, 2017, and interim periods within annual periods beginning after December 15, 2018. The Company may elect to apply this guidance earlier, however, only if specific requirements are met, which include the following: 1. an annual reporting period beginning after December 15, 2016, including interim periods within that reporting period (public entity effective date), 2. an annual reporting period beginning after December 15, 2016, and interim periods within annual periods beginning after December 15, 2017, and 3. an annual reporting period beginning after December 15, 2017, including interim periods within that reporting period. The Company is currently evaluating the impact of adopting this standard on its future consolidated financial statements and when the Company meets any of the specific requirements for early adoption. 5 . Acquisition of Solar Green Technology On June27, 2012, Solar Power, Inc. entered into an Acquisition and Stock Purchase Agreement dated as of June25, 2012 (the “SGT Agreement”) with the shareholders of SGT, an Italian-based limited liability company. Under the SGT Agreement, Solar Power, Inc. acquired 100% of the issued and outstanding shares of SGT from SGT shareholders in exchange for 5.0million Euros (approximately $6.3 million U.S. Dollars) payable in cash and common stock of the Company (the “Purchase Price”). The shareholders of SGT consisted of LDK Solar Europe Holding S.A (“LDK Europe”) and the two founders of SGT. LDK Europe, through its 70% ownership of the outstanding common stock of SGT, controlled SGT prior to the close of the transaction. LDK Europe is a wholly owned subsidiary of LDK, which owned approximately 71%of the issued and outstanding common stock of the Company at the date of the acquisition of SGT. In July 2012, the Company issued 9,771,223 shares of its Common Stock to LDK Europe and 1,814,655 shares of its Common Stock to each of the two founders of SGT. In addition, the Company agreed to pay each of the two founders 100,000 Euros in cash, the payments of which were made in July 2012. The amount of shares of the Company’s Common Stock that were issued under the SGT Agreement were determined by calculating the amount of the Purchase Price payable to each shareholder divided by the daily volume-weighted average price of the Company’s Common Stock for each of the 90 trading days prior to June11, 2012. Because SGT and Solar Power, Inc. were under the common control of LDK as of the June27, 2012 acquisition date, the acquisition is treated as a transaction between entities under common control. In accordance with ASC Topic 805, Business Combinations these financial statements reflect the combination of Solar Power, Inc. and SGT’s financial statements for all periods presented under which both entities were under the common control of LDK. The predecessor entity was determined to be SGT due to the fact that SGT was the first entity controlled by LDK. LDK obtained a controlling interest in SGT on July10, 2009. LDK obtained a controlling interest in Solar Power, Inc. on March31, 2011. As such, the Company recognized the assets and liabilities of SGT (the accounting receiving entity) at their historical carrying values in accordance with U.S. GAAP and recast the assets and liabilities of the legacy Solar Power, Inc. entity (the transferring entity) to reflect carrying value of the parent, LDK, which were stepped up to fair value on March31, 2011 upon LDK obtaining a controlling interest in Solar Power, Inc. Refer to Note 10—Intangible Assets, for details of the balances carried by LDK now reflected in the Consolidated Financial Statements. 6 . Deconsolidation of Solar Green Technology In November 2013, the board of directors of SGT approved a voluntary plan for liquidation. On December30, 2013, the board of directors of SGT appointed a liquidator. Under Italian regulations, the liquidation process is controlled and carried out by the liquidator and the Company has no ability to exercise influence over SGT. As a result of these actions, the Company deconsolidated SGT on December 30, 2013 when the Company ceased to have a controlling financial interest in SGT. The fair value of the Company’s retained investment in SGT was zero at June 30, 2014 and December 31, 2013. 11 7 . Accounts and Notes Receivable During 2013, the Company recognized $13.9 million ofrevenue under the completed-contract method and recorded a receivable of $8.8 million (originally denominated in euros) related to the sale of its Greece projects. Due to the delay in the customer receiving term financing from CDB, the receivable is currently being collected over a six year agreed upon payment schedule, plus variable interest. The difference of $5.1 million between revenue recognized and account receivable balance relates to prior payments received from the customer, which had been recorded as a customer deposit within accrued liabilities. As of June 30, 2014 and December 31, 2013, due to the extended collection period, $1.8 million and $2.2 million, respectively, of the accounts receivable was recorded as current and $6.0 million and $6.6 million, respectively, was recorded in accounts receivable, noncurrent. During the second quarter of 2013, the Company reclassified $5.9 million of existing accounts receivables from a second unrelated customer to noncurrent based on the expected collection period which is anticipated to exceed one year. As of June 30, 2014 and December 31, 2013, $1.5 million and $2.0 million, respectively, was recorded in accounts receivable, current and $5.3 million and $5.8 million, respectively, was recorded in accounts receivable, noncurrent from this second customer. During 2013 the Company issued a note receivable to KDC for one completed contract with 15 year payment terms which began on the commercial operations date which was April 2013. The note bears interest of LIBOR plus 460bps. If the customer obtains term debt financing for their project, the collection of the note receivable may be accelerated. As of June 30, 2014 and December 31, 2013 the balance recorded in noncurrent notes receivable related to this customer was $13.7 million. On April27, 2012, the Company made a secured loan of $1.0 million to Solar Hub Utilities, LLC (“Solar Hub”), to be used for pre-development costs, and recorded the amount in the account notes receivable. On June8, 2012, the Company agreed to advance Solar Hub up to $9.0 million under a new $9.0 million secured promissory note, which refinanced the original $1.0 million advance and bore a 6% annual interest rate. In March 2013, the interest was changed to a 10% annual interest rate in accordance with the Amended and Restated Secured Promissory Note. This note receivable is secured by the project assets. Repayment in full of all borrowed amounts was due on December31, 2012 but, in March 2013, was extended to a new maturity date of July 1, 2014 in accordance with the Amended and Restated Secured Promissory Note. As of December 31, 2013, the balance of the note receivable from Solar Hub was $8.45 million. In the three months ended June 30, 2014, the Company entered into an agreement with Solar Hub and Hawaiian Power, LLC ("HPL") in which the Company and HPL each received a 50% membership interest in Calwaii Power Holdings, LLC ("Calwaii"). Pursuant to a Solar Development Agreement, once Solar Hub obtains consent from the applicable utility company it shall transfer each solar project to Calwaii,. In the three months ended June 30, 2014, the Company entered into an agreement with Solar Hub and Hawaiian Power, LLC ("HPL") in which the Company and HPL each received a 50% membership interest in Calwaii. During the three months ended June 30, 2014, Solar Hub entered into an agreement with Calwaii Power Holdings, LLC ("Calwaii") in which Solar Hub exchanged the Company's note payable and Hawaiian Power, LLC’s ("HPL") note payable with Calwaii in exchange for Solar Hub's solar project asset. Calwaii is a related party of the Company. See Note 9— Investment in Affiliates. As Calwaii is a related party of the Company, the note transferred from Solar Hub to Calwaii during the three months ended June 30, 2014 is classified as a noncurrent related party note receivable at June 30, 2014. The related interest receivable from Calwaii is classified in other assets, noncurrent, related party at June 30, 2014. The Company expects Calwaii to (1) sell the project assets, (2) develop and sell the completed projects, (3) develop and operate the completed projects, or (4) carry out a combination of these options. The Company expects to be repaid by Calwaii from the cash Calwaii receives from these efforts. As of June 30, 2014, the balance of the note receivable and interest receivable from Calwaii was $8.45 million and $1.0 million, respectively. 12 8 . Property, Plant and Equipment Property, plant and equipment consisted of the following (in thousands): June 30, 2014 December 31, 2013 PV solar systems $ 14,852 $ 14,852 Plant and machinery 33 33 Furniture, fixtures and equipment 269 269 Computers and software 1,153 1,153 Leashold improvements 4 4 16,311 16,311 Less: accumulated depreciation ) ) $ 11,226 $ 11,752 In 2009, Solar Power, Inc. capitalized a photovoltaic (“PV”) solar system relating to the Aerojet 1 solar development project along with the associated financing obligation, recorded under financing and capital lease obligations, net of current portion, in the Consolidated Balance Sheets. Due to certain guarantee arrangements as disclosed in Note 13— Commitments and Contingencies , the Company will continue to record this solar system in property, plant and equipment with its associated financing obligation in financing obligations as long as it maintains its continuing involvement with this project. The income and expenses relating to the underlying operation of the Aerojet 1 project are recorded in the Consolidated Statement of Operations. Depreciation expense was $0.5 million and $0.6 million for the six months ended June 30, 2014 and 2013, respectively, and $0.2 million and $0.3 million for the three months ended June 30, 2014 and 2013, respectively. 9 . Investment in Affiliates In April 2012, the Company entered into an EPC agreement with KDC to construct a 5.4 MW photovoltaic solar electricity project located in Mountain Creek, New Jersey (the “Mountain Creek Project”). In December 2013, the Company entered into an exchange and release agreement with KDC and agreed to exchange its $15.0 million note receivable due to the Company from KDC under the EPC agreement for construction of the Mountain Creek Project in exchange for a 64.50% limited ownership interest in KDC Solar Mountain Creek Parent LLC (the “LLC”).The LLC holds all of the assets of the Mountain Creek Project. The construction of the Mountain Creek Project was approximately 25% complete at June 30, 2014 and December 31, 2013.The LLC needs to obtain $10.0 million in additional financing to continue construction of the Mountain Creek Project. KDC is the managing member and held a 35.5% managing member interest in the LLC at December 31, 2013.In April, 2014, the Company entered into a first amendment and restated exchange and release agreement with KDC to reduce its limited ownership in the LLC from 64.5% to 20.0%. In exchange, KDC agreed to pay the Company 55.62% of all cash distributions received by KDC from its 80.0% managing member interest in the LLC.KDC has the power to control and manage the business and affairs of the LLC and is the only member that has the authority to bind the LLC. The Company holds protective rights with respect to approving (1) a sale or transfer of the Project; (2) the acquisition of real estate not related to the Project; (3) a merger of the LLC with another entity; (4) the alteration of the primary purpose of the LLC; and (5) the addition of new members. The Company does not have the substantive ability to dissolve (liquidate) the LLC or otherwise remove the managing member. As a result, the Company does not have a controlling financial interest in the LLC. The Company accounts for its investment in the LLC using the equity method of accounting. The Company determined the fair value of its investment in the LLC was $7.5 million based on the discounted future cash flows of the LLC and recorded a $7.5 million impairment charge in the Consolidated Statement of Operations during the year ended December 31, 2013.There were no earnings or losses of the investee included in the Company’s Consolidated Statement of Operations during the six months ended June 30, 2014. In July, 2014, the Company and KDC entered into an agreement in which KDC transferred all of its rights, title and interest in the LLC to the Company. Simultaneous with the transfer of interest, KDC withdrew from the LLC and ceased to be a member of the LLC. The Company determines whether any of the joint ventures in which it has made investments is a variable interest entity (VIE) at the start of each new venture and if a reconsideration event has occurred. At this time, the Company also considers whether it must consolidate a VIE and/or disclose information about its involvement in a VIE. A reporting entity must consolidate a VIE if that reporting entity has a variable interest (or combination of variable interests) that will absorb a majority of the VIE’s expected losses, receive a majority of the VIE’s expected residual returns, or both. A reporting entity must consider the rights and obligations conveyed by its variable interests and the relationship of its variable interests with variable interests held by other parties to determine whether its variable interests will absorb a majority of a VIE’s expected losses, receive a majority of the VIE’s expected residual returns, or both. The reporting entity that is the primary beneficiary of that VIE is required to consolidate that VIE. During the three months ended June 30, 2014, the Company entered into an agreement with Solar Hub and HPL in which the Company and HPL each received a 50% membership interest in Calwaii. Pursuant to a Solar Development Agreement, as Solar Hub obtains consent from the applicable utility company it transfers each solar project to Calwaii. As Calwaii does not have enough equity at risk to finance its activities without additional subordinated financial support, the Company determined this joint venture is a VIE. Because all rights and obligations are equally absorbed by both parties within the joint venture, the Company determined that it is not the primary beneficiary of the VIE and, therefore, has accounted for this entity under the equity method. Under the equity method the Company’s $1.4 million investment was recorded as an investment in the member units of the investee at cost. This variable interest in the VIE is classified in the Company’s balance sheet as an investment in affiliate. The Company has provided financial support through capital contributions to the VIE of $0.6 million during the six months ended June 30, 2014. The primary reason for providing support to the VIE is to monetize its note receivable held by the VIE. The VIE is financed through loans and capital contributions from the Company and HPL. Although the Company has no commitment to fund additional contributions to the VIE, the Company is considering additional contributions to the VIE to maximize the market value of the project assets. The table below provides a comparison of the carrying amount of the Company’s assets that relate to the Company’s variable interest in the VIE compared to the Company’s maximum exposure to loss at June 30, 2014 (in thousands): Company’s Variable Interest in Entity Investment in affiliate $ Total $ Company’s maximum exposure to loss Investment in affiliate $ Note receivable, noncurrent, related party Other assets, noncurrent, related party Total $ 13 10 . Intangible Assets Intangible assets consisted of the following (in thousands): Estimated UsefulLife(in months) Gross Accumulated Amortization Net As of June 30, 2014 Patent 57 $ $ ) $ 846 $ $ ) $ As of December 31, 2013 Patent 57 $ $ ) $ $ $ ) $ As of June 30, 2014, the future amortization expense related to intangible assets is as follows (in thousands): Amount Year $ 284 562 $ 846 11 . Stock-based Compensation The Company measures stock-based compensation expense for all stock-based compensation awards based on the grant-date fair value and recognizes the cost in the financial statements over the employee requisite service period. The following table summarizes the consolidated stock-based compensation expense, by type of awards for the periods as follow (in thousands): For the Three Months Ended June 30, For the Six Months Ended June 30, Employee stock options $ $ 36 $ $ Total stock-based compensation expense $ $ 36 $ $ The following table summarizes the consolidated stock-based compensation by line item for the periods as follow (in thousands): For the Three Months Ended June 30, For the Six Months Ended June 30, General and administrative $ $ 36 $ $ 95 Sales, marketing and customer service — — 12 11 Engineering, design and product management — — — 1 Total stock-based compensation expense $ $ 36 $ $ 14 Stock-based compensation expense recognized in the Condensed Consolidated Statements of Operations is based on awards ultimately expected to vest. Forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Determining Fair Value Valuation and Amortization Method —The Company estimates the fair value of stock options granted using the Black-Scholes-Merton option-pricing formula. The fair value is then amortized on a straight-line basis over the requisite service period of the awards, which is generally the vesting period. Stock options typically have a five-year life from date of grant and vesting periods of three to four years. Expected Term —The expected term represents the period that the Company’s stock-based awards are expected to be outstanding. For awards granted subject only to service vesting requirements, the Company utilizes the simplified method for estimating the expected term of the stock-based award, instead of historical exercise data. Expected Volatility —The Company uses the historical volatility of the price of its common shares. Expected Dividend —The Company has never paid dividends on its common shares and currently does not intend to do so and, accordingly, the dividend yield percentage is zero for all periods. Risk-Free Interest Rate —The Company bases the risk-free interest rate used in the Black-Scholes-Merton valuation method upon the implied yield curve currently available on U.S. Treasury zero-coupon issues with a remaining term equal to the expected term used as the assumption in the model. Assumptions used in the determination of the fair value of share-based payment awards using the Black-Scholes model for stock option grants during the three and six months ended June 30, 2014 and 2013 were as follows: For the Three Months Ended June 30, For the Six Months Ended June 30, Expected term — — Risk-free interest rate % — % — Volatility % — % — Dividend yield 0 — 0 — Equity Incentive Plan On November15, 2006, subject to approval of the stockholders, the Company adopted the 2006 Equity Incentive Plan (the “Plan”) which permits the Company to grant stock options to directors, officers or employees of the Company or others to purchase shares of common stock of the Company through awards of incentive and nonqualified stock options (“Option”), stock (“Restricted Stock” or “Unrestricted Stock”) and stock appreciation rights (“SARs”). The Plan was approved by the stockholders on February7, 2007. The Company currently has time-based options outstanding. The time-based options generally vest 25% annually and expire three to five years from the date of grant. The restricted shares were fully vested as of December 31, 2012. The total number of shares reserved and available for grant and issuance pursuant to this Plan is equal to nine percent (9%) of the number of outstanding shares of the Company. And not more than 2,000,000 shares of stock shall be granted in the form of incentive stock options. Shares issued under the Plan will be drawn from authorized and unissued shares or shares now held or subsequently acquired by the Company. Outstanding shares of the Company shall, for purposes of such calculation, include the number of shares of stock into which other securities or instruments issued by the Company are currently convertible (e.g. convertible preferred stock, convertible debentures, or warrants for common stock), but not outstanding options to acquire stock. At June 30, 2014 there were 6,593,676 shares available for grant under the plan (9% of the outstanding shares of 238,839,456 plus outstanding warrants of 300,000 less options outstanding and exercises since inception).The Company had 300,000 warrants outstanding at June 30, 2014 and December 31, 2013. The Company had 1,325,868 shares of restricted stock outstanding at June 30, 2014 and December 31, 2013. The Company had no warrant or restricted stock activities for the six month periods ended June 30, 2014 and 2013. 15 The following table summarizes the Company’s stock option activities for the six month periods ended June 30, 2014 and 2013: Weighted- Weighted- Average Average Exercise Exercise Price Per Price Per Shares Share Shares Share Outstanding as of January 1, $ 0.20 $ 0.45 Granted — Exercised — Forfeited ) 0.29 ) 0.43 Outstanding as of March 31, $ 0.19 $ 0.46 Granted 10,650,000 — — Exercised — Forfeited ) 0.29 ) 0.57 Outstanding as of June 30, $ 0.27 $ 0.41 1 2 . Line of Credit On December26, 2011, the Company entered into a Business Loan Agreement with Cathay Bank (“Cathay”) whereby Cathay agreed to extend the Company a line of credit of the lesser of $9.0 million or 70% of the aggregate amount in certain accounts receivable, which would mature December31, 2012. LDK agreed to guaranty the full amount of the loan under a Commercial Guaranty by and between LDK and Cathay dated December26, 2011. The loan was past due and on April 17, 2014, Cathay Bank filed a lawsuit against the Company to recover the $4.25 in principal plus $0.1 million in accrued and unpaid interest from the Company under the terms of the Loan Agreement. On May 15, 2014, the Company and Cathay Bank agreed to a settlement in principal and the Company paid Cathay Bank a total of $4.4 million to satisfy all of the Company’s obligations owed to Cathay and Cathay is expected to dismiss the lawsuit filed against the Company. 1 3 . Commitments and Contingencies Commitments Restricted cash — at June 30, 2014 and December31, 2013, the Company had restricted bank deposits of $0.16 million and $0.4 million, respectively. The restricted bank deposits consist of a reserve pursuant to our guarantees of Solar Tax Partners 1, LLC (“STP”) with the bank providing the debt financing on the Aerojet 1 solar generating facility (see below for additional details related to the Aerojet 1 development project). Guarantee — on December22, 2009, in connection with an equity funding of STP related to the Aerojet 1 solar development project, the Company along with STP’s other investors entered into a Guaranty (“Guaranty”) to provide the equity investor, Greystone Renewable Energy Equity Fund (“Greystone”), with certain guarantees, in part, to secure investment funds necessary to facilitate STP’s payment to the Company under the EPC. Specific guarantees made by Solar Power, Inc. include the following in the event of the other investors’ failure to perform under the operating agreement: ● Operating Deficit Loans—the Company would be required to loan Master Tenant or STP monies necessary to fund operations to the extent costs could not be covered by Master Tenant’s or STP’s cash inflows. The loan would be subordinated to other liabilities of the entity and earn no interest; and 16 ● Exercise of Put Options— at the option of Greystone, the Company may be required to fund the purchase by Managing Member of Greystone’s interest in Master Tenant under an option exercisable for 9 months following a 63 month period commencing with operations of the Facility. The purchase price would be equal to the greater of the fair value of Greystone’s equity interest in Master Tenant or $1.0 million. The Company has recorded on its Consolidated Balance Sheet the guarantees of $0.1million at June 30, 2014 and December31, 2013, which approximates their fair value (refer to Note14— Fair Value of Financial Instruments ). These amounts, less related amortization, are included in accrued liabilities. These guarantees for the Aerojet1 project are accounted for separately from the financing obligation related to the Aerojet1 project because they are with different counterparties. Financing Obligation —the guarantees associated with Aerojet 1 constitute a continuing involvement in the project. While the Company maintains its continuing involvement, it will apply the financing method and, therefore, has recorded and classified the proceeds received of $11.3million and $11.7million from the project in long-term liabilities within financing and capital lease obligations, net of current portion, at June 30, 2014 and December31, 2013, respectively, in the Consolidated Balance Sheets. Performance Guaranty — on December18, 2009, the Company entered into a 10-year energy output guaranty related to the photovoltaic system installed for STP at the Aerojet 1 facility in Rancho Cordova, CA. The guaranty provided for compensation to STP’s system lessee for shortfalls in production related to the design and operation of the system, but excluding shortfalls outside the Company’s control such as government regulation. The Company believes that the probability of shortfalls is unlikely and if they should occur they would be covered under the provisions of its current panel and equipment warranty provisions. For the six months ended June 30, 2014 and 2013, there were no charges against the Company’s reserves related to this performance guaranty. Product Warranties —Solar Power, Inc. offers the industry standard of 25 years for our solar modules and industry standard fiveyears on inverter and balance of system components. Due to the warranty period, Solar Power, Inc. bears the risk of extensive warranty claims long after the Company has shipped product and recognized revenue. In our cable, wire and mechanical assemblies business, historically our warranty claims have not been material. In our solar photovoltaic business, our greatest warranty exposure is in the form of product replacement. Until the third quarter of 2007, Solar Power, Inc. purchased its solar panels from third-party suppliers and since the third-party warranties are consistent with industry standards the Company considered its financial exposure to warranty claims immaterial. Certain photovoltaic construction contracts entered into during the year ended December31, 2007 included provisions under which Solar Power, Inc. agreed to provide warranties to the buyer, and during the quarter ended September30, 2007 and continuing through the fourth quarter of 2010, Solar Power, Inc. installed its own manufactured solar panels. As a result, the Company recorded the provision for the estimated warranty exposure on these contracts within cost of sales. Since Solar Power, Inc. does not have sufficient historical data to estimate its exposure, it has looked to its own historical data in combination with historical data reported by other solar system installers and manufacturers. The Company now only installs panels manufactured by unrelated third parties and its parent, LDK. The Company provides the manufacturer’s pass through warranty, and reserves for unreimbursed costs, such as labor, material and transportation costs to replace panels and balance of system components provided by third-party manufacturers. The current portion is presented in accrued liabilities and the non-current portion is presented in the noncurrent account other liabilities on the Consolidated Balance Sheets. 17 The accrual for warranty claims consisted of the following (in thousands): Beginning balance - January 1, $ 1,537 $ 1,537 Provision charged to warranty expense 119 - Less: warranty claims ) - Ending balance - June 30, Current portion of warranty liability Non-current portion of warranty liability $ 1,337 $ 1,337 Contingencies Motech Industries, Inc. (“Motech”) filed a complaint against the Company on November 21, 2011, in the Superior Court of California, County of Sacramento, alleging that the Company breached a November 29, 2010 settlement agreement by failing to make payments set forth therein for products supplied to the Company by Motech. Motech has alleged causes of action for breach of contract and breach of the covenant of good faith and fair dealing seeking to recover a total of $339,544.15 in damages from the Company plus its attorneys’ fees and costs. The Company filed its answer on December 22, 2011 generally denying all of the allegations in Motech’s complaint. Specifically, the Company contended that it had paid Motech in full for all monies owed under the settlement agreement. On January 25, 2013, the Court denied Motech’s motion for summary judgment. During the quarter ended June 30, 2013, the parties settled the dispute and the Company paid a settlement amount to Motech in the amount of $150,000 to resolve the matter in exchange for a mutual release of all claims. On July 26, 2013, the Company filed a complaint against Seashore Solar, Inc. and Seashore Solar Development, LLC (collectively “Seashore”) and KDC Solar RTC, LLC (“KDC”) in the Superior Court of New Jersey, Chancery Division, Somerset County, under Docket No. SOM-C-12042-13. This lawsuit relates to a solar power project in Egg Harbor Township, New Jersey (the “project”). The Company sold solar panels to Seashore for use in the Project. The unpaid portion of the purchase price for the panels is approximately $2,800,000. The Company also entered into an EPC agreement with Seashore with regard to the Project. Seashore sold the Project to KDC and is no longer in a position to satisfy its obligations under the EPC agreement. On May 15, 2014, the Company entered into a settlement agreement with Seashore and Seashore agreed to pay the Company $750,000 before November 30, 2014 and return certain solar panels to the Company. The accounts receivable from Seashore is fully reserved as of June 30, 2014 and December 31, 2013. In November 2013, the board of directors of SGT approved a voluntary plan for liquidation. On December30, 2013, the board of directors of SGT appointed a liquidator. Under Italian regulations, the liquidation process is controlled and carried out by the liquidator and the Company has no ability to exercise influence over SGT. SGT currently has insufficient funds to fund the SGT liquidation process. Under the plan of liquidation the Company is obligated to fund 600,000 Euros as of December 31, 2013 of which LDK is responsible for 100,000 Euros. In the event SGT does not receive additional funds needed to proceed with the liquidation, SGT will likely be forced to file for bankruptcy protection. The Company accrued a liability for 500,000 Euros for the unpaid portion of its obligation to fund SGT’s liquidation as of June 30, 2014 and December 31, 2013. From time to time, the Company is involved in various other legal and regulatory proceedings arising in the normal course of business. While the Company cannot predict the occurrence or outcome of these proceedings with certainty, it does not believe that an adverse result in any pending legal or regulatory proceeding, individually or in the aggregate, would be material to our consolidated financial condition or cash flows; however, an unfavorable outcome could have a material adverse effect on our results of operations for a specific interim period or year. 18 1 4 . Fair Value of Financial Instruments The carrying values and fair values of the Company’s financial instruments were as follows (in thousands): June 30 , 2014 December 31, 2013 Carrying value Fair value Carrying value Fair value Cash and cash equivalents $ Notes receivable, non-current,related party $ $ $ - $ - Notes receivable, current $ - $ - $ 8,450 $ 8,450 Notes receivable, noncurrent $ Line of credit $ - $ - $ 4,250 $ Convertible bond $ $ $ - $ - The following methods were used to estimate the fair values of other financial instruments: Cash and cash equivalents . The carrying amount approximates fair value because of the short maturity of the instruments. The fair value for Cash and cash equivalents were classified in Level 1 of the fair value hierarchy. Notes receivable, current, Notes receivable,non-current, related party and Notes receivable, noncurrent . The fair value of Notes receivable, current and Notes receivable, non-current, related partywere based on anticipated cash flows, which approximates carrying value, and were classified in Level 2 of the fair value hierarchy. The fair value of Notes receivable, noncurrent was classified in Level 3 of the fair value hierarchy. The Company used multiple techniques, including an income approach applying discounted cash flows approach, to measure the fair value using Level 3 inputs; the results of each technique have been reasonably weighted based upon management’s judgment applying qualitative considerations to determine the fair value at the measurement date. Line of credit and Convertible bond . The carrying amount of the Line of credit approximated fair value due to the short maturity and its variable market rate of interest that changes with current Prime or LIBOR rate and no change in counterparty credit risk. The Line of credit was classified in Level 2 of the fair value hierarchy. The carrying amount of the Convertible bond approximated fair value due to the short term maturity. The Convertible bond was classified in Level 2 of the fair value hierarchy 1 5 . Income Taxes The Company calculates its interim income tax provision in accordance with ASC 740-270 —Income Taxes . At the end of each interim period, the Company estimates the annual effective tax rate and applies that rate to its ordinary quarterly earnings. The tax expense or benefit related to significant, unusual, or extraordinary items that will be separately reported or reported net of their related tax effect, is recognized in the interim period in which those items occur. The Company evaluates its ability to recover deferred tax assets, in full or in part, by considering all available positive and negative evidence, including past operating results and our forecast of future taxable income on a jurisdictional basis. The Company bases its estimate of current and deferred taxes on the tax laws and rates that are currently in effect in the appropriate jurisdiction. Changes in laws or rates may affect the tax provision as well as the amount of deferred tax assets or liabilities. The effective income tax rate of the Company for the three and six months ended June 30, 2014 and 2013 was (0.0)% and (0.2)%, respectively. For both 2014 and 2013, the Company expects to generate taxable income in certain jurisdictions while still experiencing an overall worldwide loss. The negative rate in 2013 is a result of minimum tax liability due in certain loss generating jurisdictions that are unable to benefit from losses as a result of valuation allowance reserves. The Company and its subsidiaries did not have any unrecognized tax benefits or liabilities as of June 30, 2014 and December31, 2013. The Company does not anticipate that its unrecognized tax benefits or liability position will change significantly over the next twelve months. 19 1 6 . Related Party Transactions As of June 30, 2014 and December31, 2013, accounts receivable from LDK was $3.9 million, primarily related to the receivables from solar development projects with and inventory sales to LDK in prior years. As of June 30, 2014 and December31, 2013, the Company had accounts payable to LDK of $38.7 and $50.9 million, respectively, primarily related to purchases of solar panels for solar development projects from prior years. Refer to Note 2— Going Concern Considerations and Management’s Plan , for further discussion related to the accounts payables with LDK. The Company and LDK have agreed to the right of setoff for all intercompany receivables and payables. During the three months ended June 30, 2014, the Company received $11.0 million from the issuance of a convertible bond to a private investor and $6.5 million for the sale of common stock to non-US investors. $8.2 million of these cash proceeds were used to pay down accounts payable due to LDK. Additionally, in May 2014, the Company entered into a Settlement and Mutual Release Agreement with LDK under which LDK offered a waiver of $18.4 million of the Company’s payables to LDK. $4 million of such waiver was duly executed and the remaining potion is still subject to the consent of the Joint Provisional Liquidator of LDK. The $4.0 million forgiveness of payables to LDK was recorded in additional paid in capital in the Company’s Consolidated Balance Sheet during the six months ended June 30, 2014. In the three months ended June 30, 2014, Solar Hub entered into an agreement with Calwaii in which Solar Hub exchanged the Company's note payable and HPL's note payable with Calwaii in exchange for Solar Hub's solar projects. In the second quarter of 2013, LDK forgave $2.6 million in indebtedness to provide an injection of capital to SGT to keep their shareholder capital from going negative and triggering liquidity accounting under Italian statutory law. 17. Stockholders’ Equity In the second quarter of 2014, the Company amended its articles of incorporation to increase the authorized shares of Common Stock from 250,000,000 shares to 1,000,000,000 shares. In May 2014, the Company issued 40,625,000 shares of Common Stock at $0.16 per share and received $6.5 million from a non-U.S. investor pursuant to a private placement agreement. 18. Convertible Bond On June 3, 2014 the Company entered into an agreement with a non-U.S. investor and issued an $11 million convertible bond, bearing no interest. The convertible bond may be partially (minimum of $500,000 or multiples thereof) or wholly converted into shares of the Company’s common stock at $0.16 per share at any time at the option of the investor after six months from the issuance date or at any time after the issuance date at the option of the investor if the Company issues shares of common stock amounting to more than 10% of the Company’s common stock outstanding or declares a cash dividend. The convertible bond is due and payable on April 29, 2015. If the convertible bond has not been converted by the terms noted above or earlier accelerated by the events of default on or before April 15, 2015, the Company has the sole power to extend the maturity date of the convertible bond to April 29, 2017.The convertible bond includes a $10,312,500 beneficial conversion feature which was recognized separately at issuance by allocating the intrinsic value to additional paid in capital, resulting in a discount on the convertible bond. This discount will be amortized into interest expense using the effective interest method from the issuance date through the convertible bond’s April 29, 2015 maturity date. Interest expense of $0.7 million was recorded during the six months ended June 30, 2014. 20 Subsequent Events In July 2014, the Company signed an agreement with the Convertible Bondholder. The Convertible Bond holder agreed to cancel and terminate the Convertible Bond. In exchange of the cancellation and termination of the Convertible Bond, the Company agreed to issue, and the Convertible Bond holder agreed to purchase, 68,750,000 shares of common stock of the Company at $0.16 per share, the original conversion price of the Convertible Bond. The unamortized discount on the convertible bond at the cancellation date will be removed with a corresponding charge in the statement of operations during the three months ended September 30, 2014. In July 2014, the Company issued 26,562,500 shares of Common Stock at $0.16 per share and received $4.25 million from a non-U.S. investor pursuant to a private placement agreement. In July 2014, the Company and KDC entered into an agreement in which KDC transferred all of its rights, title and interest in the LLC to the Company. Simultaneous with the transfer of interest, KDC withdrew from the LLC and ceased to be a member of the LLC. Refer to Note 9— Investment in Affiliate. 21 Item2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Factors That May Affect Future Results This Quarterly Report on Form 10-Q and other written reports and oral statements made from time to time by the Company may contain so-called “forward-looking statements,” all of which are subject to risks and uncertainties. One can identify these forward-looking statements by their use of words such as “expect,” “plan,” “will,” “may,” “anticipate,” “believe,” “estimate,” “should,” “intend,” “forecast,” “project” the negative or plural of these words, and other comparable terminology. One can identify them by the fact that they do not relate strictly to historical or current facts. These statements are likely to address the Company’s growth strategy, financial results and product and development programs. One must carefully consider any such statement and should understand that many factors could cause actual results to differ from the Company’s forward-looking statements. These factors include inaccurate assumptions and a broad variety of other risks and uncertainties, including some that are known and some that are not. No forward-looking statement can be guaranteed and actual future results may vary materially. The Company does not assume the obligation to update any forward-looking statement. One should carefully evaluate such statements in light of factors described in the Company’s filings with the SEC, especially the Company’s Annual Report on Form 10-K and the Company’s Quarterly Reports on Form 10-Q. In various filings the Company has identified important factors that could cause actual results to differ from expected or historic results. One should understand that it is not possible to predict or identify all such factors. Consequently, the reader should not consider any such list to be a complete list of all potential risks or uncertainties. The following discussion is presented on a consolidated basis, and analyzes our financial condition and results of operations for the three and six months ended June 30, 2014 and2013. Unless the context indicates or suggests otherwise, reference to “we”, “our”, “us” and the “Company” in this section refers to the consolidated operations of Solar Power, Inc. and its subsidiaries, as defined in Note 1 —Description of Business and Basis of Presentation to the Condensed Consolidated Financial Statements. Overview Solar Power, Inc. and its subsidiaries (collectively the “Company”), a California corporation, is a global solar energy facility (“SEF”) developer offering high-quality, low-cost distributed generation and utility-scale SEF development services. Primarily, we partner with developers around the world who hold portfolios of SEF projects for whom we serve as co-developer and engineering, procurement and construction (“EPC”) contractor. In addition to developing SEFs using products manufactured by LDK Solar Co., Ltd. (“LDK”), our parent company, we also sell solar modules and balance of system components manufactured by third party vendors to other integrators in the U.S., Asian, and European markets. Currently, we offer our development services globally through our subsidiaries and partners located in the United States, Europe, China, Japan and Hong Kong. In addition to designing, engineering and constructing large-scale SEFs, we also provide long-term operations and maintenance (“O&M”) services including a comprehensive suite of services that commence upon a facility’s commissioning to provide performance monitoring, system reporting, preventative maintenance and full warranty support over the anticipated life of the SEF. While we still consider our O&M services to be within our core competencies, we have also obtained third party outsourcing for these services to assist in the reduction of operating expenses. We also provide residential PV systems and turnkey business solutions for qualified professional installers through our Yes!Solar brand. Yes!Solar provides a complete PV solar business solution through a single source for its dealer/installers, including system financing to enable faster time-to-money and a path to profitability. Yes!Solar systems allow for quick and simple high-quality installations. In December 2006, we became a public company through a reverse merger with Solar Power, Inc., a Nevada corporation (formerly Welund Fund, Inc.). On March 31, 2011, LDK obtained a controlling interest in Solar Power, Inc. by making a significant investment that provided working capital and broader relationships that allowed us to more aggressively pursue commercial and utility projects globally in 2011. In recent years, LDK’s modules have been used in the majority of the systems we produce; however, we maintain relationships with other module manufacturers when circumstances call for an alternative to LDK’s line of modules. See Note 16—
